DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-11, 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kino (USPA 2009/0220654) in view of Schnieber et al. (USPA 2006/0134285), previously made of record, Lawson et al. (USPA 2009/0208609) and Brien (“King Arthur Baking – How to make homemade granola”) (April 18, 2015).  

Regarding amended Claims 1, 6, 8, and new Claims 21-24, Kino does not specifically teach the bite-sized snack having the claimed equivalent spherical diameter of about 1-3cm, claimed weight or equivalent spherical volume as claimed, or teach a crunchy outer coating comprising granola, where the granola comprises at least one of the claimed dry particulate grains or at least one of the claimed components or where the crunchy outer coating consists essentially of granola, or the size of the snack food, if it influences the texture and peak force attained.
Schnieber teaches a shelf stable bite-sized spherical snack having a soft inner core comprising peanut butter and a crunchy grain-based outer coating covering at least a portion and substantially the entire outer surface of the inner core, where the outer coating comprises a dough which comprises at least wheat flour (Paragraphs 9, 10, 13, 16, 18, 30 and Example 1), where the diameter of such a bite-sized product is generally about 1 to 6 cm in length (Paragraph 13), outer dough layer can be a cracker or bread or granola, a cereal, etc. (Paragraph 40), where the product may be cooked by various methods including baking, frying, drying (Paragraph 28), where the cooking can produce an outer layer that is crunchy (Paragraph 33), and where the snack food can have a size or weight ranging from about 5 to 20 grams (Paragraph 35). Schnieber teaches the water content of the shelf-stable edible snack is from about 2% to about 
In addition, Lawson teaches a method for making a crunchy food product, comprising taking a center portion and applying a slurry and dry mix which adheres to the center portions and followed by the adherence of inclusions, which can include nuts, oats, seeds, fruit, granola, and combinations thereof, and teaches that the addition of inclusions often results in a harder final product and baking results in a harder final product (Paragraphs 12, 23, 34). Lawson teaches the dry mix can include whole grains which can boost nutritional properties of the food product and that each ingredient is adjusted to alter the final product qualities such as taste, texture, etc. (Paragraph 28). Regarding particulars of the inclusions, which are adhered or coated onto the center portion, Lawson teaches the inclusions can include a wide variety of components including whole wheat, wheat bran, spices, sesame seeds, granola, oats, chopped nuts, fruit pieces, where the inclusions may increase the nutritional content of the product increasing the appeal to some consumers (Paragraph 38). Lawson teaches the disclosed methods result in a crunchy food product with a center portion, various inner layer and outer layers and inclusions located atop the outer layer (Paragraph 43). Therefore, Lawson also teaches a food product comprising a central core food with a crunchy outer coating comprising granola. It can also be noted that since Lawson teaches the outermost coating of the food product is the inclusions, which can be 
Lastly, the prior art of Brien is also used to show that the prior art acknowledges the crunchy nature of granola which is known to comprise rolled oats, sweetener, dried fruit, nuts, etc. (Pages 1-4).
Therefore, in light of the above teachings of the prior art, it would have been obvious to one of ordinary skill in the art to have made the shelf stable crunchy grain based snack with a soft peanut butter filling of Kino in a bite-size such as taught by Schnieber in order to provide consumers with a smaller crunchy snack food that can be eaten in a single bite and has an equivalent spherical diameter and size as claimed, and that comprises granola in the outer crunchy covering in light of the teachings of the prior art, particularly teaching the crunchiness of granola and the use of granola comprising the claimed components as an inclusion coating in order to boost the nutritional profile of the food product. One of ordinary skill in the art would have expected a reasonable degree of success in decreasing the size of the product of Kino and using other types of grain combinations in the outer covering such as granola, based on the guidelines taught by Schnieber and Lawson, and the known property of granola as a crunchy food. It is noted that Applicant’s Claims 1 and 8 do not preclude other non-claimed components from being included in the soft inner core or crunchy outer coating and also does not preclude the crunchy outer coating from comprising multiple layers with the granola on the outer layer or coating. 
Regarding the claimed peak force and positive area recited for the snack, it is noted that Applicant appears to be using conventional granola as a component of the 
In addition, the specific limitations in Claims 1 and 2 of the texture analyzer and peak force having the claimed range and average positive area and the claimed average crunchiness are not met by any reference here because Applicant has chosen to describe his product with physical characteristics that are beyond measurement by this Office and as a practical matter, the Patent Office is not equipped to manufacture products and then obtain prior art products and make physical comparisons therewith. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972) at 59 CCPA 1041. Since the above references teach the claimed bite-size spherical snack food comprising the two claimed components, having a soft peanut butter core and a crunchy outer layer, where the outer layer can comprise granola or consist essentially of granola, and also where the snack food can be dried and baked to attain a desired crunchy outer layer, and where the peak force is rendered obvious as set forth above, it would be expected, absent any evidence to the contrary, that the composition would meet the claimed textural limitations. Furthermore, it has been found that “[T]he PTO 
Regarding amended Claims 10, 11, 15-18, Kino in view of Schnieber are taken as cited above and render obvious the claimed limitation of the diameter of the bite-sized spherical snacks being generally about 1 to 6 cm in length (Schnieber, Paragraph 13), where such a range of diameter encompasses the claimed range and values for the spherical diameter claimed. In addition, the volume can be estimated using the known formula for calculating volume of a sphere: 

    PNG
    media_image1.png
    230
    265
    media_image1.png
    Greyscale

Therefore, radius r can be calculated to be in the range of about 0.5- about 3 cm which is half the diameter taught above. Therefore, the volume can be calculated to be 3 to about 113 cm3, where the calculated range overlaps with the claimed ranges and encompasses the claimed ranges and values in Claims 15-18. Therefore, the claimed diameter and volume of the shelf stable spherical snack foods would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in light of the above teachings of the prior art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kino (USPA 2009/0220654) in view of Schnieber et al. (USPA 2006/0134285), Lawson et al. (USPA 2009/0208609) and Brien (“King Arthur Baking – How to make homemade granola”) (April 18, 2015), and further in view of Brabbs (USPN 4,596,714), previously made of record.  
Regarding amended Claim 5, Kino in view of Schnieber, Lawson and Brien are taken as cited above but do not specifically teach roasted and ground peanuts.
Brabbs teaches a baked filled snack product which is filled with a peanut butter soft core and outer dough-based coating, shaped into a sphere (Column 2, lines 55-68 and Column 6, lines 65-68), and teaches that peanut butter ordinarily comprises peanut paste, stabilizers and optionally other ingredients such as emulsifiers, sweetener and salt (Column 2, lines 65-68). Brabbs teaches that peanut butter ordinarily comprises peanut paste which itself typically comprises from 80-99% by weight of the peanut butter and is usually obtained by conventional methods of roasting and blanching raw peanuts and grinding them (Column 2, lines 65-68 and Column 3, lines 1-5). Therefore, nut butter comprising roasted and ground peanuts would have been obvious to one of 

Response to Arguments
The 112 rejection previously set forth has been withdrawn in light of Applicant’s amendments to the claims. The prior art rejection has been amended in light of Applicant’s amendments and in light of further consideration of prior art by the Examiner. Therefore, Applicant's arguments have been fully considered but they are moot in light of the amended rejections set forth above. However, the following points are noted. 
Applicant argues that the primary reference of Kino teaches pre-gelatinized starches used in the product to assist in achieving some of the claimed texture, which is not the case with Applicant’s snack. However, such an argument is still not persuasive as Applicants claimed snack is not precluded from including other components not recited, i.e. pregelatinized starches and other components. In addition, as set forth above, Applicant’s claims do not preclude other non-claimed components from being included in the soft inner core or crunchy outer coating and also does not preclude the crunchy outer coating from comprising multiple layers with the granola on the outermost layer or coating. Therefore, the Examiner maintains the position that incorporating granola into the outer coating of a snack food, where the outer coating is described as being crunchy, and granola is known in the art as crunchy, would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, as the granola would also increase the nutritional profile of the coated snack food. The 
The Examiner had previously noted that Applicant’s claims recite properties of the claimed snack but do not recite any composition that is tied to achieving such properties. Therefore, any assertion of unexpected results would not be commensurate in scope with the current claims as one of ordinary skill in the art would have reasonably expected that moisture content of the snack food, varying amounts of composition in the grain-based outer coating or even relative ratios of the inner core and outer coating would have an impact on resulting texture of the snack food. In response, Applicant amended the independent claims to require granola in the crunchy outer coating. Since the prior art teaches and motivates the use of granola in a crunchy outer coating and that inclusions such as granola increase the hardness of a final food product, the cited prior art is seen to render obvious Applicant’s claims at this time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/           Primary Examiner, Art Unit 1791                                                                                                                                                                                             	6/4/2021